NUMBER 13-10-00380-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


AARON ECHOLS,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Vela
                    Memorandum Opinion Per Curiam

      Appellant, Aaron Echols, attempts to appeal his conviction for injury to a child,

elderly or disabled individual. The trial court has certified that this Ais a plea-bargain

case, and the defendant has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On July 26, 2010, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On July 29, 2010, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are denied as moot.



                                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of August, 2010.




                                               2